



COURT OF APPEAL FOR ONTARIO

CITATION: Reiter v. Hollub, 2017 ONCA 285

DATE: 20170406

DOCKET: C61541

Feldman, Epstein and Miller JJ.A.

BETWEEN

Jessica Reiter

Applicant (Appellant)

and

Tiar Hollub

Respondent (Respondent)

J. Lester Davies, for the
    appellant

Elissa C.M. Boyle, for the
    respondent

Heard: September 30, 2016

On
    appeal from the order of Justice Andra Pollak of the Superior Court of Justice,
    dated December 9, 2015, with reasons reported at 2015 ONSC 6397.

COSTS DECISION

Epstein J.A.:

[1]

In this action, the appellant claimed an interest in the $410,000 increase
    in the equity in the respondents home during the parties cohabitation. Prior
    to trial, the respondent offered to pay the appellant $5,000 in full
    satisfaction of her claim. The appellant did not accept the offer.

[2]

At the conclusion of a three-day trial, the trial judge dismissed the
    action and awarded the respondent his costs, on a partial indemnity basis, in
    the amount of $20,211.29.

[3]

Prior to the appeal being argued, the appellant offered to settle for
    $57,747.50, including trial and appeal costs.  The respondent did not accept
    the offer.

[4]

This court allowed the appeal in part, awarding the appellant $5,000,
    plus interest, representing the return of a one-time amount the appellant had
    given the respondent toward the mortgage on the property.

[5]

At the conclusion of the hearing of the appeal, the parties agreed that
    the successful party should receive partial indemnity costs in the amount of
    $9,500, inclusive of disbursements and relevant taxes.

[6]

In their written submissions as to costs, the parties have differing
    views as to both who the successful party was and the appropriate costs
    awards of the trial and appeal.

[7]

As to the appeal, I would award the respondent his costs. This was
    primarily a claim for constructive trust. On that issue  the one that consumed
    most of the argument and that involved the largest monetary part of the
    appellants claim  the respondent was successful.  In my view, the respondent is
    therefore entitled to his costs in the agreed-upon amount of $9,500.

[8]

As to the trial, in the light of the history of this matter, I see no
    reason to interfere with the trial judges award of costs.

Released: "KF" April 6, 2017

"Gloria Epstein J.A."

"I agree. K. Feldman J.A."

"I agree. B.W. Miller J.A."


